Hull, Dep. Att’y-Gen.,
This department is in receipt of your
letter of Dec. 28th, inquiring what disposition the several county treasurers should make of dog license fees collected prior to Jan. 15, 1922, for the year beginning on that date.
The Act of May 11, 1921, P. L. 522, known as the “Dog Law of 1921,” is a comprehensive enactment relating to dogs and the protection of livestock and poultry. Excepting as to cities of the first and second classes, it repeals and supplies the Dog Law of 1917 (July 11, P. L. 818).
Section 3 of the said Act of 1921 provides: “On or before the 15th day of January, 1922, and on or before the 15th day of January of each year thereafter, the owner of any dog six months old or over shall apply to the county treasurer of his respective county . . . for a license for each such dog owned or kept by him. Such application . . . shall be accompanied by a license fee of $1 for each male dog and each spayed female dog, and by a license fee of $2 for each unspayed female dog. The applicant shall also pay an additional fee of 10 cents for the services of the county treasurer in issuing, recording and reporting said license to the Secretary of Agriculture and remitting fees and fines to the State Treasurer.”
Section 15 provides, in part, as follows: “The county treasurer shall keep an accurate record of all license fees . . . collected by him or paid over to him by any justice of the peace, alderman, magistrate or notary public, and of all money received from the sale of dogs. . . . All such moneys received by the county treasurer shall be remitted to the State Treasurer on. the first Monday of each calendar month, together with a report of each payor, on forms furnished by the Secretary of Agriculture. A duplicate copy of each report shall be furnished the Secretary of Agriculture at the time of making such remittance.”
Section 35 provides, in part, as follows: “The Secretary of Agriculture is hereby authorized to advertise for bids and let contracts for all supplies necessary for carrying out the provisions of this act.”
Section 40 provides as follows: “This act shall take effect on the 15th day of January, 1922, except that the Secretary of Agriculture may issue license blanks and tags, and the county treasurers may issue licenses for the year 1922, at any time after the passage of this act.”
From these provisions and from a reading of the whole act, it is apparent that the legislature intended that the Dog Law of 1917 should continue in full force and effect until Jan. 15, 1922, excepting that all such provisions of the new act as relate to the issuing of license tags, etc., and the collection of license fees for the year begining on that date should become effective immediately upon the passage of the act.
It is true that section 40 mentions only the issuing of blanks, tags and licenses. It does not specifically mention the preparation of blanks and tags, nor the collection and payment of license fees. However, it is clear that before any licenses could be lawfully issued by the county treasurers for 1922 *339the blanks and tags would have to he prepared and the license fees be paid. Section 40 necessarily contemplates that the provisions which are quoted above should become effective upon the approval of the act.
I, therefore, advise you that all license fees collected by the several county treasurers in payment of dog licenses for the year beginning Jan. 15, 1922, should be paid over to the State Treasurer in accordance with sections 3 and 15 of the Dog Law of 1921.
Prom Guy H. Davies, Harrisburg, Pa.